Title: De Thulemeier to the American Commissioners, 4 March 1785
From: Thulemeier, Friederich Wilhelm, Baron von
To: American Commissioners



Messieurs
à la Haye le 4. Mars 1785.

Les Ordres du Roi dont je me trouve actuellement muni, me mettent à même de répondre plus amplement à la lettre dont Vous m’avez honoré, Messieurs, en dernier lieu, et dont je Vous ai accusé l’entrée par la mienne du 11. Février. Sa Majesté Se persuade que l’établissement d’un ou de deux ports francs seroit absolument inutile, d’après la réflexion très juste que Messieurs les Plénipotentiares Américains ont faite, que les Articles 2. et 3. du Contre-Projet accordent réciproquement aux deux Nations, dans tous les ports où ils voudront faire le commerce, les avantages dont jouissent les nations les plus favorisées. Cette observation épuise la question, d’autant plus que les intentions du Roi ne sont aucunement de borner le commerce des Citoyens de l’Amérique Confédérée à l’un ou l’autre de Ses ports. Dans le cas où l’établissement d’un port franc paroîtroit cependant de quelque utilité, on s’y prêteroit sans beaucoup de difficulté quant à Emden, mais plusieurs raisons s’opposeroient à une pareille concession à l’égard du port de Stettin. La lettre de Messieurs les Plénipotentiaires ayant été écrite avant l’entrée des Observations sur le dernier Contre-Projet dont la  mienne du 24. Janvier de l’année courante étoit accompagnée, il est à présumer que des éclaircissemens ultérieurs paroîtroient plus ou moins inutiles. Je me flatte que la première lettre que j’aurai l’honneur, Messieurs, de recevoir de Votre part, me facilitera les moyens de donner de concert avec Vous à la négociation qui a fait l’objet de nos soins communs, la consistance désirée. Le succés de cette transaction répondra, tant à mes voeux, qu’à l’intérêt commun de nos deux nations.
J’ai l’honneur d’être avec la considération la plus distinguée, Messieurs, Votre très humble et très obéissant Serviteur,

De T hulemeier

